485 F.2d 239
UNITED STATES of America, Plaintiff-Appellee,v.Johnnie ANDERSON, Jr., and Mary Knowles Anderson,Defendants-Appellants.
No. 73-1899 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 10, 1973.

Theodore Klein, Miami, Fla., Court appointed for defendants-appellants.
Robert W. Rust, U. S. Atty., Harold F. Keefe, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
We affirm the conviction of these two defendants on various counts of knowing and intentional possession of heroin with intent to distribute.


2
(1) The flower bed outside the house was part of the residence described in the search warrant as 1209 Avenue Q, Apartment B, this being a duplex house with its own grounds and dissimilar to the hotel, store and apartment houses in the cases upon which appellants rely.


3
(2) Defendants were properly joined under Rule 8(b), Federal Rules of Criminal Procedure.  Denial of a motion for severance was not an abuse of the discretion reposed in the trial court in such matters.


4
(3) Any possible error concerning the unobjected to, volunteered hearsay testimony was rendered harmless beyond a reasonable doubt in view of the total evidence produced at trial.


5
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 431 F.2d 409, Part I, (5th Cir. 1970)